Citation Nr: 0812228	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-24 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, and if so, whether the claim should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Samadani





INTRODUCTION

The veteran served on active duty from June 1964 to October 
1964, and from July 1968 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
this regard, the Board notes that the RO has determined that 
the veteran has perfected an appeal of a September 2003 
rating decision, which denied reopening of his claim for 
service connection for left knee disability.  Following its 
review of the record, he Board has determined that the 
veteran has actually perfected an appeal of a January 1995 
rating decision, which denied reopening of his claim for 
service connection for left knee disability.  

When this case was before the Board in May 2006, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The veteran was afforded a hearing before a Hearing Officer 
at the RO in July 1976.  A transcript of the hearing is of 
record.  He was scheduled for an RO hearing before Decision 
Review Officer in September 2006, but declined to attend the 
hearing.  He was also scheduled for a hearing at the RO 
before a Veterans Law Judge in February 2008, but failed to 
report for the hearing without explanation.  He has since 
made no request for another hearing.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1976, the 
veteran's claim for service connection for a left knee 
disability was denied.  

2.  The evidence associated with the claims file subsequent 
to the November 1976 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
of substantiating the claim.  

3.  The veteran's left knee was found to be normal on 
examination for entrance onto his second period of active 
duty.

4.  A chronic left knee disorder was present during the 
second period of active duty; the evidence does not clearly 
and unmistakably establish that the left knee disorder 
underwent no permanent increase in severity as a result of 
the second period of active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Left knee disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim to reopen 
and his entitlement to service connection for left knee 
disability.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 
38 C.F.R. § 3.159 (2007).



Claim to Reopen

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The veteran was denied entitlement to service connection for 
left knee disability in an unappealed November 1976 rating 
decision on the basis that his left knee disability began 
between his two periods of active duty and was not aggravated 
by his second period of active duty.  Reopening of the claim 
was denied in a rating decision dated in January 1995 because 
new and material evidence had not been presented.  The 
veteran submitted a timely notice of disagreement with this 
decision, and was provided a Statement of the Case in March 
1996.  Although not recognized as a substantive appeal by the 
RO, the Board has determined that a written statement 
submitted by the veteran later in March 1996 is a valid and 
timely substantive appeal. 

Prior to the November 1976 rating decision, the veteran 
provided very little information concerning that status of 
his left knee prior to his second period of active duty and 
concerning what happened to his left knee during the second 
period of active duty.  At the July 1996 hearing and in 
subsequently submitted statements, the veteran has provided 
detailed information concerning these matters.  In essence, 
he has reported that he did injure his left knee prior to the 
second period of service and did undergo surgical procedures 
because of the injury.  He contends that the procedures were 
successful, that the knee was fully functional when he 
entered the second period of service, and that he re-injured 
the knee during this period of active duty.  This evidence is 
neither cumulative nor redundant of the evidence previously 
of record and is sufficient, when considered in light of the 
evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material, and reopening of the claim is in order.   

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Analysis

The evidence shows that the veteran's left knee was found to 
be normal on the examination for entrance onto his second 
period of active duty.  Service medical records show that 
approximately two weeks after his entrance onto active duty, 
the veteran's left knee gave way while he was doing physical 
conditioning.  It was noted that he had undergone a 
meniscectomy in July 1967 due to a left knee injury with 
further surgery in August 1967and that he had apparently had 
good results from these procedures until the incident in 
service when his knee gave way.  It was determined that he 
had residual instability of the left knee following injury 
and meniscectomy and that this disability existed prior to 
service and was not aggravated by service.  Later medical 
evidence showing that the veteran's left knee disability 
continues to exist is also of record.

Although it was medically determined in service that the 
veteran's left knee disability existed prior to the second 
period of service and was not aggravated by service, the 
service medical records also appear to support the veteran's 
contention that the pre-service surgery was successful.  
Moreover, service medical records do show that the knee gave 
out while the veteran was doing conditioning exercises, which 
is also consistent with the veteran's contentions.  Although 
it appears likely that the veteran's left knee disability 
existed prior to service, the record does not clearly and 
unmistakably establish that it existed prior to service and 
was not aggravated by service.  Accordingly, the Board 
concludes that the presumption of soundness has not been 
rebutted, and the veteran s entitled to service connection 
for this disability.


ORDER

Reopening of the claim of entitlement to service connection 
for a left knee disability is granted.

Entitlement to service connection for left knee disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


